DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  on line 2, applicant need to insert --- of --- after “at least one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recite that “the shell of the microcapsules comprises polyisocyanate”.  Such claim limitation is indefinite because it is not clear whether applicant meant the shell comprising a product of polyisocyanate (i.e., the shell comprises polyisocyanate as a reactant) or the shell comprising polyisocyanate by itself.  Upon reading present specification (see [0010], [0014] and [0071]) and based on the Examiner’s understanding that polyisocyanate (a monomeric compound) by itself cannot be an encapsulating polymer that forms the shell of the microcapsules, the Examiner assumed (for the purpose of examining the claim on the merit) that applicant meant to state “the shell of the microcapsules comprises a polymerization reaction product of  (i) a polyisocyanate and (ii) a polyamine or a polyalcohol” (there is no support for a co-reactant other than polyamine or polyalcohol in present specification). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al (US 2022/0008886 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In claim 1, Lei teaches the following:

    PNG
    media_image1.png
    190
    494
    media_image1.png
    Greyscale

Lei also teaches (see claims 2-3) that the microcapsule composition of claim 1 further includes a rheology modifier comprising xanthan gum (instant viscosity control agent).   Lei teaches (claim 5) that the active material in the core of the microcapsules comprises at least one fragrance, pro-fragrance, malodor counteractive agent or a combination thereof.  Lei teaches (claims 6-7) a consumer product (a fabric softener, a fabric refresher, or a liquid laundry detergent) comprising its core-shell micro-capsule composition of claim 1.  Thus, Lei teaches instant claims 1, 2 and 4-6. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Lei et al (US 2022/0008886 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Lei teaches (claim 4) that the trimethylol propane-adduct of xylylene diisocyanate of its claim 1 is present in the amount of 0.1-8 wt.% of the core-shell microcapsule composition, and such range overlaps with instant range of claim 3, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Lei et al (WO 2016/144798 A1) in view of Brahms et al (US 2019/0184364 A1).
The applied reference (Brahms’364) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Lei teaches ([0031]) a polyurea/polyurethane microcapsule composition useful for consumer applications including shampoo, hair conditioner, fabric care product such as fabric refresher, fabric softeners, liquid and powder detergent, personal wash, scent booster products and fine fragrances.  Lei teaches (claims 1-2) that the microcapsule wall is formed of polyurea (a reaction product of polyfunctional isocyanate and polyfunctional amine) or polyurethane (a reaction product of polyfunctional isocyanate and polyfunctional alcohol).  As an example of the polyfunctional isocyanate, Lei teaches (claim 4) trimethylol propane-adduct of xylene diisocyanate.  Lei also teaches (claim 6) that the microcapsule wall encapsulates an active material, which can be fragrance, pro-fragrance of malodor counteractive agent.  Lei further teaches ([0071]) that its microcapsule composition can include hydrocolloids such as modified starch or gum arabic so as to improve colloidal stability of the microcapsule composition against coagulation, sedimentation and creaming.  Thus, it would have been obvious to one skilled in the art to include modified starch or gum arabic in Lei’s microcapsule composition with a reasonable expectation of improving colloidal stability of the microcapsule composition.  
With respect to instant viscosity control agent comprising xanthan gum, as discussed above, Lei’s microcapsule composition can be used for consumer product such as fine fragrances.  Lei teaches (pg.76 – see under “m) Beauty Care”) that the microcapsule composition used for fragrances can include suspending aid such as xanthan gum.  It would have been obvious to one skilled in the art to include xanthan gum as a suspending aid in Lei’s microcapsule composition with a reasonable expectation of success.  Thus, Lei teaches instant viscosity control agent comprising xanthan gum.
Lei does not teach instant dispersant comprising whey protein or pea protein.  Brahms et al teaches ([0112]) the use of dispersants in a microcapsule composition for fragrance to improve the performance of the microcapsules by stabilizing the capsules and/or their deposition to the target areas or releasing the fragrance to the environment.  As examples of such dispersants, Brahms teaches natural dispersants such as whey protein or pea protein ([0120]).  It would have been obvious to one skilled in the art to use a natural dispersant such as whey protein or pea protein in Lei’s microcapsule composition (for fine fragrances) with a reasonable expectation of improving the performance of the microcapsules by stabilizing the capsules and/or their deposition to the target areas or releasing the fragrance to the environment.  Thus, Lei in view of Brahms renders obvious instant claims 1, 2 and 4-6.
With respect to instant claim 3, Lei teaches ([0043]) that the polyfunctional isocyanate concentration in its microcapsule composition ranges 1.5-3.5 wt.%, more preferably.  Such range falls within instant range of 0.1-5 wt.% and thus teaches instant range.  Thus, Lei in view of Brahms renders obvious instant claim 3.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/386,038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’038 teaches the following:

    PNG
    media_image1.png
    190
    494
    media_image1.png
    Greyscale

Claims 2-3 of App.’038 teach that the microcapsule composition of claim 1 can further comprise xanthan gum as a rheology modifier.   Claim 4 of App.’038 teaches that the trimethylol propane-adduct of xylylene diisocyanate is present in the amount of 0.1-8 wt.% of the core-shell microcapsule composition, and such range overlaps with instant range of claim 3, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Claim 5 of App.’038 teaches that the active material in the core of the microcapsules comprises at least one fragrance, pro-fragrance, malodor counteractive agent or a combination thereof.  Claims 6-7 of App.’038 teach instant claims 5 and 6.
Thus, claims 1-7 of App.’038 render obvious instant claims 1-6. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 27, 2022